[Cite as Dziengelewski v. Knox Cty. Bd. of Edn., 2014-Ohio-2282.]
                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Nicole L. Dziengelewski,                               :

                Appellant-Appellant,                   :
                                                                          No. 13AP-612
v.                                                     :            (C.P.C. No. 13CVF-03-2296)

Knox County Board of Education et al.,                 :            (REGULAR CALENDAR)

                Appellees-Appellees.                   :




                                           D E C I S I O N

                                      Rendered on May 29, 2014


                John T. Ryerson, for appellant.

                McGown & Markling Co., L.P.A., Matthew John Markling,
                Sean Koran, and Patrick Vrobel, for appellee Knox County
                Board of Education.

                Michael DeWine, Attorney General, and David E. Lefton, for
                appellee Ohio Department of Job and Family Services.

                  APPEAL from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Appellant, Nicole L. Dziengelewski, appeals from a judgment of the Franklin
County Court of Common Pleas affirming the decision of the Unemployment
Compensation Review Commission ("UCRC") denying appellant unemployment
compensation benefits. Because the decision of the UCRC is not unlawful, unreasonable,
or against the manifest weight of the evidence, we affirm.
Facts and Procedural History
        {¶ 2} Appellant was employed by appellee, Knox County Board of Education
("Knox County"), as a pre-school special education teacher beginning in August 2009. A
No. 13AP-612                                                                            2

special education license was required for this position. At the time she was hired,
appellant had a temporary special education license but understood that she was required
to obtain a permanent special education license to retain her position.
       {¶ 3} Appellant's temporary special education license expired on June 30, 2012,
and it could not be renewed. Prior to the expiration, appellant attempted to obtain a
permanent special education license by taking the required examination. Appellant took
the examination three times but failed to pass before her temporary license expired. Knox
County discharged appellant from her position because she was no longer licensed as a
special education teacher. Appellant was also interested in a regular teaching position
with Knox County that did not require a special education license. However, Knox County
did not have any regular teaching positions open at that time.
       {¶ 4} Following her discharge, appellant filed for unemployment compensation
benefits. Those benefits were denied by the UCRC because it determined after a hearing
that Knox County discharged appellant for just cause. The trial court affirmed that
determination.
       {¶ 5} Appellant appeals assigning the following error:
              The Court below erred in failing to set aside the decision of the
              Unemployment Compensation Review Board denying
              Appellant her benefits.

Standard of Review
       {¶ 6} Appellant brings this appeal pursuant to R.C. 4141.282(A). R.C.
4141.282(H) governs judicial review of decisions of the UCRC. It provides as follows:
              The court shall hear the appeal on the certified record
              provided by the commission. If the court finds that the
              decision of the commission was unlawful, unreasonable, or
              against the manifest weight of the evidence, it shall reverse,
              vacate, or modify the decision, or remand the matter to the
              commission. Otherwise, the court shall affirm the decision of
              the commission.

       {¶ 7} A reviewing court, which includes both a common pleas court as well as a
court of appeals, may reverse a "just cause" determination of the UCRC only if it is
"unlawful, unreasonable, or against the manifest weight of the evidence." James v. Ohio
State Unemployment Review Comm., 10th Dist. No. 08AP-976, 2009-Ohio-5120, ¶ 8,
citing Tzangas, Plakas & Mannos v. Ohio Bur. of Emp. Servs., 73 Ohio St.3d 694 (1995),
No. 13AP-612                                                                               3

paragraph one of the syllabus. A reviewing court should defer to the UCRC's factual
determinations and it is not permitted to substitute its judgment for that of the UCRC. Id.
The duty of the courts is to determine whether the evidence in the record supports the
decision of the UCRC and whether that determination applies the correct legal standard.
Id., citing Dublin v. Clark, 10th Dist. No. 05AP-431, 2005-Ohio-5926, ¶ 20.
Just Cause Discharge
       {¶ 8} The purpose of the Unemployment Compensation Act is to provide financial
assistance to persons without employment through no fault of their own. Id. at ¶ 10,
citing Salzl v. Gibson Greeting Cards, Inc., 61 Ohio St.2d 35, 39 (1980). R.C. 4141.29
establishes the criteria for eligibility for unemployment compensation benefits.           No
individual may be paid benefits if the individual has been discharged for just cause in
connection with the individual's work. R.C. 4141.29(D)(2)(a); James at ¶ 10.
       {¶ 9} " 'Traditionally, just cause, in the statutory sense, is that which, to an
ordinarily intelligent person, is a justifiable reason for doing or not doing a particular
act.' " Irvine v. Unemployment Comp. Bd. of Review, 19 Ohio St.3d 15, 17 (1985), quoting
Peyton v. Sun T.V., 44 Ohio App.2d 10, 12 (10th Dist.1975). Therefore, in the context of a
discharge from employment, "just cause" is the type of conduct that an ordinary,
intelligent person would regard as a justifiable reason for discharging an employee.
James at ¶ 11. Whether "just cause" exists depends upon the unique facts of each case.
Irvine at 17.
       {¶ 10} Fault of the employee is an essential component of a just cause termination.
If an employer has been reasonable in finding fault of the part of the employee, the
employer may discharge the employee with just cause. James at ¶ 14, citing Tzangas.
However, there is a distinction between the degree of fault required on the part of the
employee to justify a denial of unemployment benefits and the grounds required for
discharge. James at ¶ 12. The "just cause" sufficient to justify the discharge of an
employee need not be as grave as the "just cause" required to disqualify a discharged
employee from receiving unemployment compensation under R.C. 4141.29. James at
¶ 13, citing Dean v. Miami Valley Hosp., Inc. (Feb. 22, 1988), 2d Dist. No. 10391, ¶ 12.
       {¶ 11} The Unemployment Compensation Act was intended to provide financial
assistance to an individual who had worked, was able and willing to work, but was
temporarily without employment through no fault or agreement of his own. Tzangas at
No. 13AP-612                                                                              4

697, citing Irvine at ¶ 17. "The Act does not exist to protect employees from themselves,
but to protect them from economic forces over which they have no control. When an
employee is at fault, he is no longer the victim of fortune's whims, but is instead directly
responsible for his own predicament. Fault on the employee's part separates him from
the Act's intent and the Act's protection. Thus, fault is essential to the unique chemistry of
a just cause termination." Tzangas at 697-98.
       {¶ 12} Unsuitability for a position constitutes fault sufficient to support a just
cause termination and the denial of unemployment compensation benefits. James at ¶ 15.
In Tzangas, the Supreme Court of Ohio set forth a four-part test for determining whether
an employee's unsuitability to perform the required work constitutes fault sufficient to
deny unemployment compensation benefits. An employer may properly find an employee
unsuitable, and therefore, at fault when: (1) the employee does not perform the required
work; (2) the employer made its expectations known at the time of hiring; (3) the
expectations were reasonable; and (4) the requirements of the job did not change since
the date of the original hiring for that position. Tzangas at 698.
       {¶ 13} In her assignment of error, appellant contends that the trial court erred in
failing to set aside the decision of the UCRC which denied her unemployment
compensation benefits. Appellant makes two arguments in support of her assignment of
error. First, appellant contends that she was not discharged for just cause because the
manner of her discharge violated Knox County's written policy (i.e. she did not receive
written notice of her termination and she had no opportunity to respond). Second,
appellant contends that she was not discharged for just cause because she would have
been hired for a regular pre-school teaching position, for which she was licensed, if such a
position had been open. We find both arguments unpersuasive.
       {¶ 14} Appellant does not dispute that she needed a special education license to be
employed as a pre-school special education teacher. Appellant also does not dispute that
she did not have a special education license when she was discharged from that position.
Nevertheless, appellant argues that because the manner of her discharge allegedly
violated a Knox County policy, she was not discharged for just cause. We disagree.
Courts have routinely held that a teacher who has allowed his or her license to lapse has
no right to continued employment in the school district irrespective of his or her contract
status. Gibbs v. Greenfield Exempted Village School Dist. Bd. of Edn., 4th Dist. No.
No. 13AP-612                                                                            5

01CA8 (Dec. 24, 2001); Huntsman v. Perry Local School Dist. Bd. of Edn., 5th Dist. No.
2004CA00347, 2005-Ohio-3294, ¶ 27 (board not permitted to retain teacher when
teaching certificate revoked). Moreover, maintaining certification falls squarely upon the
shoulders of the teacher. Boles-El v. Cleveland Mun. School Dist., 8th Dist. No. 86136,
2005-Ohio-4286, ¶ 7.
       {¶ 15} Because appellant lacked the license required for her continued
employment as a pre-school special education teacher, she could not perform the required
work and was no longer suitable for the position. The record reflects that appellant knew
when she was hired that she needed a special education license for this position.
Requiring a special education teaching license for a special education teaching position is
not unreasonable because it is a legal requirement. Appellant's failure to obtain the
license required for the position constitutes fault sufficient to support a just cause
discharge. Tzangas at 698-99.
       {¶ 16} Appellant's argument that she was not discharged for just cause because she
would have been hired as a regular pre-school teacher if such a position had been
available is misplaced. Appellant's suitability for a different position has no relevancy to
whether appellant's discharge from a special education teaching position due to the lapse
of her license was for just cause. As pointed out by Knox County, appellant was not
discharged from a regular pre-school teaching position. Therefore, this argument is
meritless.
       {¶ 17} For the foregoing reasons, we overrule appellant's sole assignment of error
and affirm the judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                            TYACK and BROWN, JJ., concur.